Case: 13-13991     Date Filed: 05/05/2014   Page: 1 of 2


                                                              [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 13-13991
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 4:13-cr-00027-MW-CAS-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                          versus

PHILIP WAYNE MATHENIA,
                                                              Defendant-Appellant.

                          __________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         _________________________

                                   (May 5, 2014)


Before HULL, MARCUS and BLACK, Circuit Judges.

PER CURIAM:

      Gwendolyn Louise Spivey, appointed counsel for Philip Wayne Mathenia in

this direct criminal appeal, has moved to withdraw from further representation of

the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87
              Case: 13-13991     Date Filed: 05/05/2014    Page: 2 of 2


S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel’s motion to withdraw is GRANTED, and Mathenia’s conviction

and sentence are AFFIRMED.




                                           2